                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION


 JARED MODE, on behalf of himself and all
 others similarly situated,

                       Plaintiffs,
                                                          No. 3:18-cv-00150-KDB-DSC
        v.

 S-L DISTRIBUTION COMPANY, LLC,
 S-L DISTRIBUTION COMPANY, INC., and
 S-L ROUTES, LLC,

                       Defendants.

              ORDER GRANTING S-L’S MOTION TO DISMISS
     WITH PREJUDICE THE CLAIMS OF OPT-IN PLAINTIFF RAMI SAMARA

       This matter comes before the Court on Defendants, Counterclaim-Plaintiffs, and Third-

Party Plaintiffs S-L Distribution Company, LLC; S-L Distribution Company, Inc.; and S-L Routes,

LLC’s (“S-L’s”) Unopposed Motion to Dismiss with Prejudice Certain Sample Opt-In Plaintiffs

(“Motion”). The Court, having reviewed the Motion and with no objection by opposing counsel,

GRANTS the Motion and ORDERS that the following be DISMISSED WITH PREJUDICE:

Opt-in Plaintiff Rami Samara’s claims (Dkts. 1, 181-1), S-L’s counterclaim against Samara (Dkt.

538), and the Third-Party Complaint against Samara Snacks Inc. (Dkt. 489).


SO ORDERED.


                               Signed: January 7, 2021




     Case 3:18-cv-00150-KDB-DSC Document 598 Filed 01/07/21 Page 1 of 1
